Citation Nr: 1414705	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  08-05 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for coronary artery disease (CAD).  


REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Attorney


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board denied service connection for a heart disability, to include CAD and myocardial infarction, in a May 2012 decision.  The Veteran filed an appeal to the United States Court of Appeals for Veterans Claims.  In a December 2012 Court Order, pursuant to a Joint Motion for Partial Remand, the Veteran's claim of entitlement to service connection for CAD was remanded to the Board for additional development.  The parties to the Joint Motion for Partial Remand noted that the Veteran did not intend to pursue an appeal for the denial of service connection for a heart disability to include myocardial infarction and specifically limited the claim to entitlement to service connection for CAD.  The Board remanded the claim for additional development in July 2013.  


FINDING OF FACT

The Veteran does not have CAD that is related to active service.


CONCLUSION OF LAW

The Veteran does not have CAD that is the result of disease or injury incurred in or aggravated during active service, including exposure to herbicides.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013)


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claims.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claims; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in January 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696   (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the February 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  In addition, certain chronic diseases, may be presumed to have been incurred during service if manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2013).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  

The diseases for presumptive service connection based on exposure to herbicides include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e) (2013).  

Where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a Veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran claims that he has CAD as a result of his exposure to herbicides during service in the Republic of Vietnam.  

The Veteran's service separation document reveals that he served in the Republic of Vietnam from September 1968 to August 1969.  

The Veteran's service medical records do not show any cardiac complaints.  Clinical evaluation of the heart was normal at the Veteran's February 1968 entrance examination and January 1970 separation examination.  The Veteran denied pain or pressure in his chest and palpitation or pounding heart on report of medical history forms prepared in conjunction with the entrance and separation examinations.  

Private treatment records from Holston Medical Group and A. Ahmad, M.D., do not reveal any complaints, findings, or treatment for CAD.  

VA treatment reports show that the Veteran was admitted for atypical chest pain overnight in August 2007.  The Veteran was noted to have had a possible acute coronary syndrome and cardiac enzymes were drawn but noted to be negative.  An electrocardiogram (EKG) and a cardiac stress test were also reported to be negative.  VA treatment reports dated in April 2008 show that the Veteran had a past medical history of chest pain secondary to gastroesophageal reflux disease (GERD).  The Veteran was noted to have undergone a cardiac workup in August 2007 which was negative for cardiac/coronary artery disease.  The Veteran's chest pain was noted to be not cardiac related.

The parties to the Joint Motion for Partial Remand indicated that the April 2008 records shows an entry denoting a past medical history positive for CAD.  However, review of the records does not reveal any reference to a diagnosis of CAD.  Even assuming that the records showed such a report, a report of CAD as part of the Veteran's medical history is not tantamount to a diagnosis of CAD.  The medical history subjectively provided by the Veteran does not establish that there was an actual clinical history of CAD.  Objective cardiac testing did not reveal CAD.  An entry dated in September 2008 shows that a cardiovascular examination was normal.   

At a VA cardiac examination in November 2013, following a review of the Veteran's claims file and after conducting a physical examination and reviewing the results of an echocardiogram, the examiner determined that the Veteran does not have any diagnosed heart disability, including CAD.  The examiner noted that the Veteran's service medical records were negative for any reference to a diagnosis of heart disease.  The examiner indicated that the Veteran reported that he had chest pain beginning in the 1980s, more than ten years after the Veteran left service.  Moreover, the examiner reported that the Veteran had been evaluated by well-qualified, certified medical providers at VA since 2007 and none had diagnosed the Veteran with any form of heart disease.  The examiner noted that the Veteran underwent an exercise stress test and echocardiogram in August 2007 in response to atypical chest pain and the tests were normal and did not indicate any form of heart disease.  The examiner reported that the Veteran's most recent echocardiogram in November 2013 was also normal.  The examiner concluded that the Veteran had never been hospitalized for a heart condition, had never seen a heart specialist for a heart condition, and was not on any medication for a heart condition.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for CAD, to include as due to herbicide exposure.  

As an initial matter, the Board notes that the Veteran's period of active service included service in Vietnam from September 1968 to August 1969.  Thus, the Veteran will be afforded the presumption of exposure to herbicides during service.  Moreover, CAD is a disease subject to presumptive service connection.  However, in this case, the evidence does not show a diagnosis of CAD.  While the post-service VA treatment reports reference complaints of chest pain and the parties to the Joint Motion for Partial Remand indicated that the Veteran's VA treatment records indicated a past medical history of CAD, objective cardiac testing revealed no cardiac disability, including CAD.  Even if a past history of CAD were listed on a medical form, the Board finds that the November 2013 VA examination that found that the Veteran had never had CAD is more persuasive because that was based on examination and interview of the Veteran, with review of the medical records, rather than on a single recorded note referencing a history of CAD.  

In all claims for service connection, the threshold requirement is evidence of a currently diagnosed disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  The record does not show a diagnosis of CAD at any time during service or since that time.  The Board finds that the preponderance of the evidence is against a finding that a diagnosis of CAD is warranted.  Even if the Board were to assume that there was a single reference to a history of CAD, the Board finds that the evidence of record does not establish that it is at least as likely as not that a diagnosis of CAD is warranted.  The November 2013 examiner's finding that a diagnosis of CAD was not warranted is more persuasive.  The Veteran has not produced any contrary competent evidence to dispute the November 2013 examiner's findings and to show that he does have a diagnosis of CAD.

In the absence of a diagnosis of CAD, the Board finds that service connection is not warranted.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

Although the Veteran has contended that he has CAD related to his active service, including exposure to herbicides, he has submitted no competent medical evidence or opinion to corroborate that contention.  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1) (2013).  The Veteran's opinion is not competent to provide a medical diagnosis or the requisite etiology of the claimed CAD because those matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (2013); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995).  Therefore, the Veteran's statements regarding his belief that he has CAD related to service are not competent as he is not medically qualified to provide evidence regarding a matter requiring medical expertise, such as a medical diagnosis requiring objective medical testing or an opinion as to etiology.  The Board finds the VA examiner's opinion the most probative because of the medical training of that examiner.  Furthermore, the evidence of record does not show that any cardiac disability manifested to a compensable degree within one year following separation from service.  The preponderance of the competent medical evidence of record is against the claim.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for CAD, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).






ORDER

Entitlement to service connection for coronary artery disease is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


